WARRANTY UNDERWRITERS V. WYATT



NO. 07-03-0265-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 27, 2003

______________________________


WARRANTY UNDERWRITERS INSURANCE COMPANY,  APPELLANT

V.

DOUGLAS B. WYATT, M .D. AND LYNN WYATT, APPELLEES


_________________________________

FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

NO. 51,914-A; HONORABLE HAL MINER, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	On October 7, 2003, appellant Warranty Underwriters Insurance Company filed an
Unopposed Motion to Dismiss Appeal pursuant to agreement of the parties and in
accordance with Tex. R. App. P. 42.1. The motion includes a certificate of conference and
a certificate of service that counsel for appellees was served a copy of the motion by first
class mail on October 6, 2003.  No response to the motion has been received.
	Accordingly, without passing on the merits of the case, appellant's Unopposed
Motion to Dismiss is granted and the appeal is hereby dismissed.  Tex. R. App. P.
42.1(a)(1).
	All costs are assessed to the appellant.  Having dismissed the appeal at the
appellant's request and the appellees not having opposed such request,  no motion for
rehearing will be entertained and our mandate will issue forthwith.  


  							Don H. Reavis
							    Justice





 

re of his request for and
refused same.  This he did not do.  Moreover, the same analysis applies to any motion
pending before the trial court filed by Watson.  He has failed to illustrate that any of his
motions have been presented to the trial court or that the court has refused to rule. 
	Accordingly, the petition for writ of mandamus is denied.

							Brian Quinn	
						          Chief Justice